
	
		I
		111th CONGRESS
		1st Session
		H. R. 4373
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Hastings of
			 Florida (for himself, Mr. Meek of
			 Florida, Mr. Barrow,
			 Ms. Jackson-Lee of Texas,
			 Mr. Stark, and
			 Mrs. Napolitano) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  stabilize and modernize the provision of partial hospitalization services under
		  the Medicare Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Outpatient Mental Health Modernization
			 Act of 2009.
		2.Allowable partial
			 hospitalization services
			(a)In
			 generalSection 1861(ff)(2) of the Social Security Act (42 U.S.C.
			 1395x(ff)(2)) is amended—
				(1)in subparagraph
			 (H) by striking , and at the end;
				(2)by redesignating
			 subparagraph (I) as subparagraph (J);
				(3)in subparagraph
			 (J), as redesignated by paragraph (2), by striking (but in no event to
			 include meals and transportation);
				(4)by inserting after
			 subparagraph (H) the following new subparagraph:
					
						(I)nutritional
				planning, meals, and transportation,
				and
						;
				and
				(5)by adding at the
			 end the following new sentence: The guidelines established under the
			 preceding sentence shall not allow for nutritional planning, meals, and
			 transportation to be considered as meeting the minimum number of services
			 requirement in order to receive payment for such items and
			 services..
				(b)Effective
			 dateThe amendments made by this section shall apply to services
			 furnished on or after January 1, 2011.
			3.Behavioral Health
			 Advisory Committee
			(a)In
			 generalNot later than January 1, 2011, the Secretary of Health
			 and Human Services shall convene a Behavioral Health Advisory Committee (in
			 this section referred to as the Advisory Committee) composed of
			 stakeholders in the behavioral health community.
			(b)DutiesThe
			 Advisory Committee shall address issues relating to—
				(1)discrimination
			 against the chronically mentally ill, elderly, and United States veterans as it
			 relates to receiving treatment for mental illness;
				(2)the establishment
			 of conditions of participation for community mental health centers (as defined
			 in paragraph (3)(B) of section 1861(ff) of the Social Security Act (42 U.S.C.
			 1395x(ff)) that provide partial hospitalization services (as defined in
			 paragraph (1) of such section) under the Medicare program under title XVIII of
			 such Act; and
				(3)other matters to
			 be determined jointly by the Secretary and the Advisory Committee.
				(c)ImplementationNot
			 later than January 1, 2012, the Secretary of Health and Human Services, in
			 consultation with the Advisory Committee, shall implement conditions of
			 participation for community mental health centers (as so defined) that provide
			 partial hospitalization services (as so defined) under the Medicare program
			 under title XVIII of the Social Security Act.
			
